DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
Applicant’s amendments and arguments, filed 6 December 2021, with respect to previous §103 rejections in view of Telander and Bredikhin have been fully considered and are persuasive. Applicant has narrowed the range of the particles in the coatings to a range that is outside the teachings of the prior art. Accordingly, the rejection of claims 7, 9, and 14-17 in view of Telander and Bredikhin has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art is that of Telander in view of Bredikhin (cited in the previous office action).
Telander teaches a composition comprising basalt particles with a resin and a reinforcing material as a coating on a substrate (Abstract). Telander further teaches that the particles should be smaller than 4000 microns [0032] and are present in an amount of 10 to 80% by weight [0121].
However, Telander fails to teach the basalt particles within the newly amended claim limitations.
Bredikhin teaches that samara rock mass basalt has a composition of that recited in the instant claims (Table 1).
However, Bredikhin does not address the amount of the particles within a coating.
At the time of filing no prior art was found that could be used alone or in combination with other prior art, including the cited prior art, which would have rendered the instant claims anticipated or obvious to a person having ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Andrew J. Oyer/Primary Examiner, Art Unit 1767